Title: Thomas Jefferson to Charles K. Mallory, 23 February 1817
From: Jefferson, Thomas
To: Mallory, Charles K.


          
            Sir
            Monticello Feb. 23. 17.
          
          Your favor of the 17th came to hand yesterday. I had, two days before, addressed a letter, on the subject of these packages of wine to mr Starke of your office, with whom I had had occasion to exchange a letter in Oct. on another article. I learn from yours now before me, that you had been so kind as to anticipate my request to him, and to forward the cases to messrs Gibson & Jefferson according to the former request in mine of Sep. 1. to yourself. for this be pleased to accept my thanks, and especially for the kind assurances in your letter of a like future attention to these small consignments of mine. it is the more my duty to be thankful to you, as this trouble may possibly fall on you once or twice a year, from the circumstances explained in my former letter.  on this, as on any future occasion, if you will have the goodness to send a statement of duties and charges, either to Messrs Gibson & Jefferson or myself they will be instantly remitted by either of us. Accept the Assurance of my great esteem & respect.
          Th: Jefferson
        